UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


Stanley D. Saunders,                  :
                                      :
               Plaintiff,             :
       v.                             :               Civil Action No. 13-1507 (CKK)
                                      :
Frederic V. Rolando,                  :
                                      :
               Defendant.             :


                                  MEMORANDUM OPINION

       This case is related to a recently dismissed case plaintiff brought against his former

employer, the United States Postal Service, for the alleged manner in which he was fired in

November 2009. See Saunders v. Donahoe, --- F. Supp. 2d ---, 2014 WL 3563026 (D.D.C. July

21, 2014). Upon receiving notice of his removal, plaintiff pursued a grievance, which was

denied by an arbitrator on April 1, 2010. Id. at *1-2. In this case, plaintiff sues Frederic V.

Rolando, President of the National Association of Letter Carriers, claiming that his “local union,

branch 142 . . . did not properly represent on [his] behalf in my arbitration case.” Compl. at 1.

Plaintiff seeks a written apology and $1.5 million in damages. Id. at 5.

       Asserting that plaintiff’s claim against a union official fails and is otherwise time-barred,

defendant moves to dismiss the complaint pursuant to Federal Rule of Civil Procedure 12(b)(6).

See Mot. to Dismiss of Def. Frederic V. Rolando [Dkt. # 9]. By Order of May 12, 2014 [Dkt. #

11], the Court advised plaintiff about his obligation to respond to the motion by June 16, 2014.

On June 23, 2014, plaintiff filed a terse opposition, “contest[ing] the motion on the grounds that”

he was directed by the Court “to file the Civil Action in the manner in which it was filed.” Pl.’s

Opp’n [Dkt. # 12]. Plaintiff has not provided any documentation of the purported directive but,



                                                  1
more to the point, plaintiff has not addressed defendant’s arguments for dismissal. Since the

case law supports dismissal of this action as time-barred, the Court will grant defendant’s motion

and dismiss the case.

        A union has a statutory duty to fairly represent its members at "all levels of . . .

representation," including in grievance proceedings. Gwin v. Nat’l Marine Engineers Beneficial

Ass’n, 966 F. Supp. 4, 7 (D.D.C. 1997), aff’d, 159 F.3d 636 (D.C. Cir. 1998) (citing Air Line

Pilots Ass'n v. O'Neill, 499 U.S. 65, 77-78 (1991)). A union member may bring a claim against

the union for a breach of the foregoing duty, see id., but such a claim must be brought within six

months of the alleged breach. See DelCostello v. Intern. Broth. of Teamsters, 462 U.S. 151, 170,

172 (1983) (holding that a breach of a union’s duty of fair representation is an unfair labor

practice that “is governed by the six-month provision of § 10(b)” of the National Labor Relations

Act); accord George v. Local Union No. 639, Intern. Broth. of Teamsters, 100 F.3d 1008, 1014

(D.C. Cir. 1996) (affirming district court’s application of “the six-month statute of limitations of

section 10(b) to . . . duty of fair representation claims”).

        Plaintiff does not dispute that his claim arose in April 2010, when the union informed

him about the arbitrator’s unfavorable decision on his grievance, and it expired “at the latest” in

October 2010. Def.’s Mem. [Dkt. 9-1] at 5. Plaintiff’s lodging of the instant complaint with the

Clerk of Court nearly three years later, on August 22, 2013, renders this case untimely. Hence,

even if the complaint is improperly filed against Rolando, see id. at 3-4, permitting plaintiff to

amend the complaint to name his union as the real party in interest would be a futile exercise.




                                                   2
      For the foregoing reasons, defendant’s motion to dismiss is granted. A separate Order

accompanies this Memorandum Opinion.



                                          __________s/s__________________
                                          COLLEEN KOLLAR-KOTELLY
                                          United States District Judge
DATE: August 22, 2014




                                              3